PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/549,877
Filing Date: 9 Aug 2017
Appellant(s): Petermann et al.



__________________
Hanxing Zheng
For Appellant






EXAMINER’S ANSWER

This is in response to the appeal brief filed 01/04/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/08/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) 

(2) Grounds of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2013/0102691 A1) as evidenced by Mallon (US 2010/0307379 A1) and as evidenced by Chemicool ( https://www.chemicool.com/definition/catalyst.html ; downloaded on 01/07/2020). 
Determining the scope and contents of the prior art
Miller teaches a method for producing an esterified cellulose ether starting from Methocel K3 premium cellulose ether (hydroxyl propyl methyl cellulose) with viscosity 2.4-3.6 cps (measured as a 2 weight% solution in water at 20C; as evidenced by Mallon, page 3, Table 1, meets viscosity limitation of claims 7 and 8) comprising reacting the ether with an aliphatic monocarboxylic acid anhydride (acetic anhydride)  and/or a dicarboxylic acid anhydride (succinic anhydride) in presence of  an aliphatic carboxylic acid 1.69 weight parts to weight parts of cellulose ether (198.8g/122g=1.69; paragraph 0124), sodium acetate (alkali metal carboxylate) and depolymerizing agent sodium chlorate and the reaction mixture was continued to heating at 91C (meets temperature limitation of the instant claims), more than 2hrs-less than 25 hrs 

    PNG
    media_image2.png
    607
    433
    media_image2.png
    Greyscale
 .
With regard to limitations “generated---water soluble; generated---ester substitution 0.10; ---0.20- Since the cited prior art teaches same process as in the instant claims, the product is expected to be same with same chemical and physical properties as in the instant claims.
Ascertaining the differences between the prior art and the claims at issue
Miller teaches applicant’s process starting from a cellulose ether of same viscosity as in the instant claims; Miller is different about anhydroglucose units of starting cellulose ether and its ratio with aliphatic carboxylic acid; ratio with esterification catalyst; ratio with dicarboxylic anhydride; and limitation of claim 6, wherein the reaction is carried out in absence of esterification catalyst.
Resolving the level of ordinary skill in the pertinent art
With regard to the difference of absence of esterification catalyst - Miller teaches applicant’s process of depolymerization coupled with esterification with a cellulose ether of same viscosity as in the instant claims in presence of an esterification catalyst. The Examiner notes that catalyst is an optional choice routinely used in reactions to lower the activation energy and speed up a reaction (as evidence by Chemicool). Thus Miller’s teaching of an esterification catalyst is an optional choice which a person of ordinary skill in the art may or may not use depending on intention to speed up the process or not, absent any evidence to the contrary.

With regard to limitations anhydroglucose units of starting cellulose ether and its ratio with dicarboxylic anhydride; with aliphatic carboxylic acid or with esterification catalyst -Generally, however, differences in molar ratio, concentration, and the like, will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration ratio is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Moreover, it is noted that all of the recited reaction parameters are recognized as result-effective variables, i.e., a variable which achieves a recognized result, before the determination of the optimum or 
Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ process.  
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Miller teaches applicant’s process of depolymerization coupled with esterification with a cellulose ether. Mallon provides evidence of viscosity of the cellulose ether of Miller. 
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
Further, there is a reasonable expectation of success that the cellulose ether may undergo depolymerization and esterification process in presence or absence of an esterification catalyst as guided by the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  Modifying such parameters is prima facie obvious because an ordinary artisan would be motivated to develop an alternative process for economic reasons or convenient purposes from a known individual reaction steps, and to arrive applicants process with a reasonable expectation of success, since it is within the scope to modify the process through a routine experimentation.
(3) Response to Arguments

A. Claims 1-20: Appellants argue that Chemicool doesn’t qualify as a prior art as Chemicool has a publication date of 2017, as stated at the top of page 4 “Copyright ---2017--”  and downloaded by the Examiner 01/07/2020, whereas the instant application has a filing date March 16, 2015.
 	The Examiner contends, however, as Chemicool was given as the evidence to show  a scientific fact that a catalyst is a known optional choice routinely used in reactions to lower the activation energy and speed up a reaction.  Further, in certain circumstances, a factual reference need not to antedate the filing date. In certain circumstances (such as to show scientific truism), references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism. Some specific examples in which later publications showing factual evidence can be cited include situations where the facts shown in the reference are evidence "that, as of an application’s filing date, undue experimentation would have been required, In re Corneil, 347 F.2d 563, 568, 145 USPQ 702, 705 (CCPA 1965), or that a parameter absent from the claims was or was not critical, In re Rainer, 305 F.2d 505, 507 n.3, 134 USPQ 343, 345 n.3 (CCPA 1962), or that a statement in the specification was inaccurate, In re Marzocchi, 439 F.2d 220, 223 n.4, 169 USPQ 367, 370 n.4 (CCPA 1971), or that the invention was inoperative or lacked utility, In re Langer, 503 F.2d 1380, 1391, 183 USPQ 288, 297 (CCPA 1974), or that a claim was indefinite, In re Glass, 492 F.2d 1228,1232 n.6, 181 USPQ 31, 34 n.6 (CCPA 1974), or that characteristics of prior art products were known, In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962)." In re Koller, 613 F.2d 819, 824 n.5, 204 USPQ 702, 706 n.5 (CCPA 1980) (quoting In re Hogan, 559 F.2d 595, 605 n.17, 194 USPQ 527, 537 n.17 (CCPA 1977) (emphasis in original)). See also Amgen Inc. v. Sanofi, 872 F.3d 1367, 1375, 124 USPQ2d 1354, 1359 (Fed. Cir. 2017) (post-effective-filing-date evidence could be relied upon to show that patent failed to disclose a In re Koller, 613 F.2d 819, 823 n. 5, 204 USPQ 702, 706 n.5 (CCPA 1980). Post-effective-filing-date evidence offered to illuminate the post-effective-filing-date state of the art is improper. Amgen, 872 F.3d at 1374, 124 USPQ2d at 1359. References which do not qualify as prior art because they postdate the claimed invention may be relied upon to show the level of ordinary skill in the art at or around the time the invention was made. Ex parte Erlich, 22 USPQ 1463 (Bd. Pat. App. & Inter. 1992).

B. Claims 1, 16, 18, 19: Appellants argue that Examiner asserted that the esterification catalyst is an optional choice and Miller nowhere teaches or fairly suggested that catalyst is an optional choice. Appellants argue that the Examiner completely relied on Chemicool, which does not qualify as a prior art, to assert that esterification catalyst is optional. Appellants argue that Chemicool only teaches “[t]he activation energy (Ea) can be thought of as a barrier to a chemical reaction, a hurdle that must be crossed'1 and “[a] catalyst works by providing a different route, with lower Ea, for the reaction.'' (See Chemicool, Section “Beating the Barrier”).     Appellants argue that Chemicool failed to teach or fairly suggest that catalysts are optional for chemical reactions. 


    PNG
    media_image3.png
    642
    696
    media_image3.png
    Greyscale

 Thus, Chemicool teaches and fairly suggests that catalysts are optional for chemical reactions. Appellants argue on how the instant claims have absence of catalyst, when in fact, instant claim 1 also makes catalyst as optional “in the absence---or in the presence of catalyst”. Further, as explained in earlier office action, Catalyst by definition is used to catalyze or speed up the process and it is optional because one may decide not to speed up the process.
C. Claims 1, 4, 6, 12, 18, 19 and 20:  Appellant argue that there was no motivation to use very low amounts (up to 0.1(claim 1) or 0.02 mole (claim 4) per mole of anhydroglucose units) or no amounts of esterification catalyst (claim 6). Appellant notes Miller used 0.70-0.76 moles esterification catalyst (sodium acetate) per mole of anhydroglucose units. (See Miller, paragraphs [0124] to [0126]). It is well known that catalysts are critical to chemical reactions. A POSITA has no motivation to significantly cut the amount of the catalyst or even abandon the catalyst for the chemical reaction. Appellant submits there was no reasonable expectation of success to generate an esterified cellulose ether having total degree of ester substitution of at least 0.05 (claim 1); 0.1 (claim 18)—0.2 (claim 19) with an esterification reaction conducted for 2 to 25 hours at a temperature of from 60 °C to 110 °C in the absence of an esterification catalyst or in the presence of no more than 0.1 mole of an esterification catalyst per mole of anhydroglucose units of cellulose ether. The Examiner seemed to indicate that Miller taught the esterification catalyst as optional, and since Miller is using same starting reactants, temperature etc., there is a reasonable expectation of success that absence of catalyst or small amount of catalyst may be used to practice the process of the cited prior art and may provide the product with same degree of esterification. (See Final Rejection, page 8, bottom of the last paragraph). Appellant argues that claim 20, limitation of completion of reaction within 2 to 8hrs without catalyst would not have been obvious.
The Examiner contends, however, as provided above Chemicool provides evidence for the scientific fact that catalyst are optional in the process. The Catalyst by definition is used to catalyze or speed up the process. It is optional because one may decide not to speed up the process or use less/more amount of the catalyst to reduce or increase the rate of the process.  Thus Miller’s teaching of an esterification catalyst is an optional choice which a person temperature 91C (within limits of 60 °C to 110 °C) and time 3.5 hrs (within limits of 2-25hrs) etc., there is a reasonable expectation of success that absence of catalyst or small amount of catalyst may be used to practice the process of the cited prior art and may provide the product with same degree of esterification or more than 0.05 ---0.1 (claim 18)—0.2 (claim 19) etc. (meets limitation of at least 0.05—0.1 (claim 18)—0.2 (claim 19)). This is because increase in amount of the catalyst increases the rate of process, in this case esterification, and therefore more esterification product) (more than 0.05—0.1)  (same esterification product as in the instant claims.  Because the instant claims recites at least 0.05—0.1 (claim 18)—0.2 (claim 19), thus encompass esterification product with higher degree of esterification compared to no catalyst or less amount of catalyst. Thus, a POSITA has a reasonable expectation of success that catalyst use is optional and amount of catalyst may be adjusted for the intended rate of the process. Further, a POSITA has a motivation to develop an alternative process for economic reasons or convenient purposes from a known individual reaction steps of Miller’s process, and to arrive Appellants process with a reasonable expectation of success, since it is within the scope to modify the process through a routine experimentation. The Examiner also notes that Appellants without showing any calculation made a conclusory remark that Miller teaches 0.70-0.76 moles of esterification catalyst. The Examiner finds that calculation is also in error, as molecular weight of anhydroglucose unit (AGU) in HPMAC=162.14 Da=162.14g/mol (also mentioned in the instant specification, paragraph 0036) and therefore 122g of HPMAC has 122g/162.14g/mol=0.75 mol of AGU; Sodium acetate molecular weight=82.034g/mol and therefore 36.2g of sodium acetate (paragraph 125 of Miller, 
With regard to Appellant’s additional argument that claim 20, limitation of completion of reaction within 2 to 8hrs without catalyst would not have been obvious- The Examiner contends, however, as the claim 20 dependent on claim 1, which makes catalyst optional, i.e. presence or absence of catalyst. Thus appellant is arguing over a limitation not recited in the claim. Miller also teaches completion of esterification reaction in 3.5hrs, which is within the limits of the time period of 2-8hrs of the instant claim.
D. Claims 1:  Appellant argued that esterification reactions with or without catalyst do generate significantly different products. Esterification reactions with catalyst generate water-insoluble products, whereas comparable esterification reactions without catalyst generate water-soluble products. Appellant argues that the claimed esterification process has achieved superior and unexpected results in comparison with similar esterification processes where significant amounts of esterification catalyst have been used. Inventors of the present application surprisingly found through experiments that water-soluble esterified cellulose ether product can be produced when the esterification is conducted in the absence of an esterification catalyst. (See specification of the present application, Examples 1-27 and Tables 1 and 2). In comparison, when a significant amount of esterification catalyst has been used, a comparable esterification generates water-insoluble esterified cellulose ether. (See specification of the present application, Comparative Examples A-E and Tables 1 and 2).
The Examiner contends, however, as (1) the instant claim 1 also makes catalyst as optional; (2) thus, a product formed in the presence of catalyst as recited in the instant claim Appellants are arguing over a product property “soluble or insoluble” not recited in claim 1; (4) The Examiner also notes that Appellants without showing any calculation made a conclusory remark that Miller teaches 0.70-0.76 moles of esterification catalyst. The Examiner finds that calculation is also in error, as molecular weight of anhydroglucose unit (AGU) in HPMAC=162.14 Da=162.14g/mol (also mentioned in the instant specification, paragraph 0036) and therefore 122g of HPMAC has 122g/162.14g/mol=0.75 mol of AGU; Sodium acetate molecular weight=82.034g/mol and therefore 36.2g of sodium acetate (paragraph 125 of Miller, as in the rejection) = 36.2g/82.034g/mol= 0.44mol; therefore catalyst per mole of amhydroglucose used =0.75/0.44= 0.58; (5) Even if Appellants calculation of amount of catalyst for Miller’s process (Appellants showed no calculation) is taken as  correct, the only example closest to the amount is E. It is further noted that amount of reactants acetic acid (col 3 and 4 of Table 2) is extremely high for all comparative examples A-E and thus comparison is not a true comparison.  Further, it is noted that amount of succinic anhydride, acetic anhydride reaction temperature, reaction time and temperature of washing is also not comparable between examples 1-27 to A-E. 
The table is reproduced below:

    PNG
    media_image4.png
    426
    890
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    545
    876
    media_image5.png
    Greyscale

For example, example E, closest to Miller’s amount of catalyst (0.63 moles/ HPMC, although not reported as per anhydroglucose units in the instant specification), acetic acid used is 300 g or 5.2 molar ratio with HPMC; closest to only example 3 with no catalyst; acetic acid used 
E. Claims 1 and 2:  Appellant argued that the Examiner asserted that the molar ratio [aliphatic carboxylic acid / anhydroglucose units of cellulose ether] is a result-effective variable without any documentary evidence to support such assertion. Rather, the Examiner appears to be taking Official Notice. Appellant respectfully submits that such Official Notice is improper.
The Examiner contends, however, as the Examiner didn’t took limitation as official notice or recited any inherency and thus no evidence is required. In fact the limitation is found obvious as asserted by the Examiner in the Final rejection. This is because Miller teaches same reactants with amounts, same reaction temperature, same reaction time and same catalyst (which is also optional in the instant claim 1) as in the instant claims. Thus given teaching of Miller, a person of ordinary skill in the art would have modified molar ratio of reactants (reaction parameters and result effective parameters) with a reasonable expectation of success in making esterified cellulose ether absent any evidence to the contrary. The Appellants failed to provide any evidence that any of these parameters are critical.  Further, differences in molar ratio, concentration, and the like, will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration ratio is critical. “[W]here the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Moreover, it is noted that all of the recited reaction parameters are recognized as result-effective variables, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
F. Claims 3 and 17:  Appellant argued that the molar ratio [aliphatic carboxylic acid / anhydroglucose units of cellulose ether] of claim 3 and claim 17 is critical as demonstrated in examples of 1, 3, 4 and 6-10 in comparison with examples 5 and 11 (with molar ratio 3/1 to 9/1 (claim 3 )or 2/1 to 9/1 (claim 17)) forming more clearer solution in water .
The Examiner contends, however, as there is no molar ratio of [aliphatic carboxylic acid / anhydroglucose units of cellulose ether] is described in any of the tables 1 or 2. Even if [aliphatic carboxylic acid / HPMC] is taken, which is not recited in the claims, Examples 1, 3, 4 and 6-10 recites [aliphatic carboxylic acid / HPMC] ratio of 7.6, 5.2, 3.5, 6.9-8.7 are all within limits of 3/1 to 9/1 (claim 3 and claim 17) and examples 5 and 11 are 1.7 are actually out of limits and in fact all (within limits of the range of the instant claims as well as out of limits of the range of the instant claims) are clear solution according to the tables and thus there is no unexpected or critical data in any of the cited molar ratio differences on solubility of the final product as argued by Appellants. Thus the molar ratio of reactants [aliphatic carboxylic acid / anhydroglucose units of cellulose ether] of claims 3 and 17 are not critical.  Please see the tables as reproduced below:

    PNG
    media_image6.png
    412
    854
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    767
    1037
    media_image7.png
    Greyscale
 
 G. Claim 16:  Appellant argued that Claim 16, which depends on claim 1, recites water soluble esterified cellulose ether and is not taught by Miller. Appellants argue that Miller used a significant amount of the esterification catalyst in its process whereas the claimed invention used little or no catalyst. Appellants argue that the present application demonstrated through experiments that esterification in the absence of an esterification catalyst generated water-soluble esterified cellulose ether products whereas esterification with a significant amount of esterification catalyst generated water-insoluble esterified cellulose ether. (See specification of the present application, Examples 1-27, Comparative Examples A-E and Tables 1 and 2). The 
The Examiner contends, however, as (1) the instant claim 1 also makes catalyst as optional; (4) The Examiner also notes that Appellants without showing any calculation made a conclusory remark that Miller teaches 0.70-0.76 moles of esterification catalyst. The Examiner finds that calculation is also in error, as molecular weight of anhydroglucose unit (AGU) in HPMAC=162.14 Da=162.14g/mol (also mentioned in the instant specification, paragraph 0036) and therefore 122g of HPMAC has 122g/162.14g/mol=0.75 mol of AGU; Sodium acetate molecular weight=82.034g/mol and therefore 36.2g of sodium acetate (paragraph 125 of Miller, as in the rejection) = 36.2g/82.034g/mol= 0.44mol; therefore catalyst per mole of amhydroglucose used =0.75/0.44= 0.58; (3) Even if Appellants calculation of amount of catalyst for Miller’s process (Appellants showed no calculation) is taken as  correct, the only example closest to the amount is E. It is further noted that amount of reactants acetic acid (col 3 and 4 of Table 2) is extremely high for all comparative examples A-E and thus comparison is not a true comparison.  Further, it is noted that amount of succinic anhydride, acetic anhydride, reaction temperature, reaction time and temperature of washing is not comparable among examples 1-27 to A-E. 


    PNG
    media_image4.png
    426
    890
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    545
    876
    media_image5.png
    Greyscale


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623 
                                                                                                                                                                                                       Conferees:
/SHAOJIA A JIANG/ Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                      
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622   
                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.